Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20             PageID.1    Page 1 of 37




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN


SENTINEL INSURANCE                        )
COMPANY , LTD.                            )
                                          )
       Plaintiff,                         )
                                          )         Case No.
v.                                        )         Hon.
                                          )
AVANTI MARKETS, INC.                      )
and CONTINENTAL CAFÉ, LLC,                )
d/b/a CONTINENTAL CANTEEN, )
d/b/a CONTINENTAL SERVICES                )
                                          )
       Defendant.                         )
__________________________________________________________________________________________

                   SENTINEL INSURANCE COMPANY LTD.’S
                 COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff Sentinel Insurance Company, Ltd. (“Sentinel”) through its

counsel, pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil

Procedure, for its Complaint for Declaratory Judgment states as follows:

                   INTRODUCTION AND NATURE OF ACTION

      1.     This is an action for declaratory judgment pursuant to 28 U.S.C. §

2201, et seq., and Rule 57 of the Federal Rules of Civil Procedure to determine

and resolve questions of actual controversy concerning Sentinel’s obligations

under certain insurance policies issued by Sentinel to Defendant Avanti

Markets, Inc. (“Avanti”).
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20         PageID.2   Page 2 of 37




        2.      This action stems from an underlying lawsuit filed by Continental

Cafe,    LLC,    d/b/a    Continental    Canteen,   d/b/a    Continental   Services

(“Continental”) against Avanti and Ingenico Group (not a party to this action).

The underlying lawsuit is captioned Continental Café, LLC, d/b/a Continental

Canteen, d/b/a Continental Services v. Avanti Markets, Inc. and Ingenico Group,

E.D. Mich. Case No. 4:19-cv-11283-SDD-DRG (“Continental Lawsuit”).

        3.      The complaint in the Continental Lawsuit was amended on

July 23, 2019 (the “Amended Complaint”) (attached as Exhibit A).

        4.      Sentinel has disclaimed insurance coverage to Avanti for the

Continental Lawsuit under the pertinent insurance policies and applicable law

because no coverage is afforded under the policies’ business liability coverage

(“Business Liability Coverage”) or umbrella liability coverage (“Umbrella

Liability Coverage”).

        5.      Sentinel requests that this Court declare the rights and obligations

of the parties and declare that there is no insurance coverage (defense or

indemnity) available to Avanti under the pertinent insurance policies and

applicable law for the Continental Lawsuit.

                                    THE PARTIES

        6.      Sentinel is a Connecticut insurance company with its principal

place of business in Hartford, Connecticut.

                                           2
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.3   Page 3 of 37




      7.     Avanti is a Washington corporation with its principal place of

business in Renton, Washington. Avanti conducts business in the State of

Michigan.

      8.     Continental is a Michigan limited liability company with its

principal place of business in Sterling Heights, Michigan. Continental is named

in this action as an interested party defendant.

                          JURISDICTION AND VENUE

      9.     Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this

action because the controversy is between citizens of different states and

exceeds the minimum jurisdictional amount of $75,000, exclusive of interest

and costs.

      10.    Venue is proper in the Eastern District of Michigan, Southern

Division, pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events giving rise to this action occurred in this district and because

Continental resides in this district.

                         THE CONTINENTAL LAWSUIT

      11.    This case concerns whether insurance coverage is afforded for the

claims asserted against Avanti in the underlying Continental Lawsuit.

      12.    According to the Amended Complaint in the Continental Lawsuit,

Continental’s “Market Twenty 4 Seven” business model allows customers to

                                        3
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20     PageID.4   Page 4 of 37




purchase various lunch or snack food items by proceeding through a self-

checkout kiosk at Continental’s self-serve marketplaces.

      13.    Continental alleges that the speed, efficiency, and security of

credit card readers used in its marketplaces are critical to its business model

since the model is predicated on providing fast and efficient food services to

customers.

      14.    On or about June 1, 2011, Continental and Avanti allegedly

entered into a Market System Use and Purchase Agreement (the “Agreement”)

under which Avanti was to provide equipment (hardware and software) and

services in support of a self-checkout system (the “System”) for use in

Continental’s self-serve marketplaces.

      15.    According to the Amended Complaint, the Agreement provided

that: (a) Avanti had the exclusive right to change any hardware components;

(b) Continental was required to purchase all system hardware from Avanti;

(c) Avanti was required to transfer its warranty rights in the hardware to

Continental; and (d) Avanti was required to perform services to maintain the

System in operating condition.

      16.    Before and after the execution of the Agreement, Avanti allegedly

made representations that its System was quick, efficient, and compliant with

security standards, and Continental allegedly relied on these representations.

                                         4
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.5   Page 5 of 37




      17.   Between 2011 and July 2017, the System allegedly operated at a

93% success rate, in compliance with the needs of Continental’s business

model.

      18.   In May and early June 2017, at the request of Avanti, Continental

allegedly began testing and installing Ingenico card reading devices at a

number of its Marketplaces, replacing the original System card readers.

      19.   In mid June 2017, Continental allegedly advised Avanti that it

would not install additional Ingenico card readers because the success rate of

these readers was only 77%, which was below Continental’s standards.

      20.   Continental alleges that there was a malware attack in July 2017

that allegedly affected Avanti’s kiosks and compromised sensitive information

of Continental’s customers.

      21.   In response, Avanti allegedly shut down some of its kiosks in

order to remove the malware and take steps to prevent another attack.

      22.   Due to this temporary shutdown, Continental alleges that it had to

devote financial and people resources to manage client matters and the effects

of the breach.

      23.   Avanti allegedly admitted responsibility for the circumstances

that led to the malware attack and informed Continental that it believed the



                                      5
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20       PageID.6   Page 6 of 37




best course of action was to replace the System card readers with all Ingenico

card readers.

      24.   Continental alleged that it was required under the Agreement to

accept, install, and pay for the Ingenico card readers at all of its Marketplaces

and that it did so by July 10, 2017.

      25.   Shortly after the installation, Continental allegedly learned that

the Ingenico card readers were defective and failed to perform at acceptable

success rates as determined by commercially reasonable standards and/or

the prior course of performance established by the original System card

readers.

      26.   Continental alleges that Avanti was aware of these problems prior

to installation, but failed to inform Continental of the problems.

      27.   As a result of the alleged defective performance of the Ingenico

readers, Continental alleges that its sales have decreased since May 2017.

      28.   Avanti    allegedly admitted     responsibility   for Continental’s

damages and agreed to reimburse it for its losses, but has not yet remitted

payment to Continental.

      29.   Continental asserts the following causes of action against Avanti:

(i) fraud, (ii) fraudulent misrepresentation, (iii) negligence, (iv) breach of

agreement, (v) breach of agreement to reimburse, (vi) promissory estoppel,

                                        6
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.7   Page 7 of 37




(vii) tortious interference with contractual relations, (vii) breach of implied

warranty of fitness for purpose, and (viii) breach of express warranty.

      30.   Continental seeks damages against Avanti in excess of $1,000,000

together with all allowable costs, reasonable attorney fees, and interest.

      31.   Avanti requested insurance coverage from Sentinel for the

Continental Lawsuit.

      32.   By letter dated July 19, 2019, Sentinel informed Avanti that there

is no coverage for the Continental Lawsuit.

      33.   On or about August 2, 2019, Avanti provided the Amended

Complaint in the Continental Lawsuit to Sentinel and requested insurance

coverage again.

      34.   By letter dated August 7, 2019, Sentinel informed Avanti that

there is no coverage for the Continental Lawsuit for the Amended Complaint.

                                THE POLICIES

      35.   The insurance policies that are pertinent to this dispute are the

Spectrum Business Owner’s Policies, number 52 SBA RO4664, which were

issued by Sentinel to Avanti for four consecutive policy periods from

October 14, 2016 to October 14, 2020 (the “Policies”). The Policies are in

writing and constitute the best evidence of their terms. The Policies are



                                       7
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20          PageID.8    Page 8 of 37




attached as Exhibits B, C, D, and E. Sentinel relies upon and incorporates by

reference the Policies in their entirety as if fully set forth herein.

      36.    At issue in this case specifically are the Policies’ Business Liability

Coverage and Umbrella Liability Coverage.

      37.    The Policies provide in pertinent part with respect to the Business

Liability Coverage as follows:

      BUSINESS LIABILITY COVERAGE FORM

      A.     COVERAGES
             1.  BUSINESS LIABILITY COVERAGE (BODILY INJURY,
                 PROPERTY DAMAGE, PERSONAL AND ADVERTISING
                 INJURY)
                 Insuring Agreement
                 a.   We will pay those sums that the insured becomes
                      legally obligated to pay as damages because of “bodily
                      injury”, “property damage” or “personal and
                      advertising injury” to which this insurance applies.
                      We will have the right and duty to defend the insured
                      against any “suit” seeking those damages.

                                         *     *      *
                   b.     This insurance applies to:
                          (1) To “bodily injury” and “property damage” only
                                if:
                                (a) The “bodily injury” or “property damage”
                                      is caused by an “occurrence” that takes
                                      place in the “coverage territory;”
                                (b) The “bodily injury” or “property damage”
                                      occurs during the policy period; and
                                (c) Prior to the policy period, no insured
                                      listed under Paragraph 1. of Section C. –
                                      Who Is An Insured and no “employee”
                                      authorized by you to give or receive

                                          8
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20   PageID.9   Page 9 of 37




                                  notice of an “occurrence” or claim, knew
                                  that the “bodily injury” or “property
                                  damage” had occurred, in whole or in
                                  part. If such a listed insured or authorized
                                  “employee” knew, prior to the policy
                                  period, that the “bodily injury” or
                                  “property damage” occurred, then any
                                  continuation, change or resumption of
                                  such “bodily injury” or “property damage”
                                  during or after the policy period will be
                                  deemed to have been known prior to the
                                  policy period.

                       (2) To “personal and advertising injury” caused by
                            an offense arising out of your business, but only
                            if the offense was committed in the “coverage
                            territory” during the policy period.
                c.    “Bodily injury” or “property damage” will be deemed
                      to have been known to have occurred at the earliest
                      time when any insured listed under Paragraph 1. of
                      Section C. – Who Is An Insured or any “employee”
                      authorized by you to give or receive notice of an
                      “occurrence” or claim:
                      (1) Reports all, or any part, of the “bodily injury” or
                            “property damage” to us or any other insurer;
                      (2) Receives a written or verbal demand or claim
                            for damages because of the “bodily injury” or
                            “property damage”; or
                      (3) Becomes aware by any other means that “bodily
                            injury” or “property damage” has occurred or
                            has begun to occur.

                                    *     *      *
     B.    EXCLUSIONS
           1.  Applicable To Business Liability Coverage
               This insurance does not apply to:
               a.    Expected Or Intended Injury
                     (1) “Bodily injury” or “property damage” expected
                           or intended from the standpoint of the insured.

                                    9
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20   PageID.10   Page 10 of 37




                                      *     *     *
                       (2)   “Personal and advertising injury” arising out of
                             an offense committed by, at the direction of or
                             with the consent or acquiescence of the insured
                             with the expectation of inflicting “personal and
                             advertising injury”.

                                       *     *     *
                 l.    Damage To Your Product
                       “Property damage” to “your product” arising out of it
                       or any part of it.
                 m.    Damage To Your Work
                       “Property damage” to “your work” arising out of it or
                       any part of it and included in the “products-completed
                       operations hazard”.

                                      *       *     *
                 n.    Damage To Impaired Property Or Property Not
                       Physically Injured
                       “Property damage” to “impaired property” or
                       property that has not been physically injured, arising
                       out of:
                       (1) A defect, deficiency, inadequacy or dangerous
                              condition in ‘your product” or “your work”; or
                       (2) A delay or failure by you or anyone acting on
                              your behalf to perform a contract or agreement
                              in accordance with its terms.
                       This exclusion does not apply to the loss of use of
                       other property arising out of sudden and accidental
                       physical injury to “your product” or “your work” after
                       it has been put to its intended use.
                 o.    Recall Of Products, Work Or Impaired Property
                       Damages claimed for any loss, cost or expense
                       incurred by you or others for the loss of use,
                       withdrawal, recall, inspection, repair, replacement,
                       adjustment, removal or disposal of:
                       (1) “Your product”;
                       (2) “Your work”; or

                                     10
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20   PageID.11   Page 11 of 37




                       (3) “Impaired property”;
                       if such product, work or property is withdrawn or
                       recalled from the market or from use by any person
                       or organization because of a known or suspected
                       defect, deficiency, inadequacy or dangerous condition
                       in it.
                 p.    Personal And Advertising Injury
                       “Personal and advertising injury”;
                       (1) Arising out of oral, written or electronic
                              publication of material, if done by or at the
                              direction of the insured with knowledge of its
                              falsity;
                       (2) Arising out of oral, written or electronic
                              publication of material whose first publication
                              took place before the beginning of the policy
                              period;
                                       *     *     *
                       (4) Arising out of any breach of contract, except an
                              implied contract to use another’s “advertising
                              idea” in your “advertisement”;
                       (5) Arising out of the failure of goods, products or
                              services to conform with any statement of
                              quality or performance made in your
                              “advertisement”;

                                     *    *     *
                       (8)   Arising out of an offense committed by an
                             insured whose business is:

                                      *      *     *
                             (b)   Designing or determining content of web
                                   sites for others; or

                                     *     *     *
                             However, this exclusion does not apply to
                             Paragraphs a., b. and c. under the definition of




                                     11
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.12   Page 12 of 37




                             “personal and advertising injury” under the
                             Definitions Section….[1]

                                      *    *      *
                       (11) Arising out of the violation of a person’s right of
                            privacy created by any state or federal act.
                            However, this exclusion does not apply to
                            liability for damages that the insured would
                            have in the absence of such state or federal act;

                                     *     *     *
                       (15) Arising out of any access to or disclosure of any
                            person’s or organization’s confidential or
                            personal information, including patents, trade
                            secrets, processing methods, customer lists,
                            financial information, credit card information,
                            health information or any other type of
                            nonpublic information….[2]

                 q.    Electronic Data
                       Damages arising out of the loss of, loss of use of,
                       damage to, corruption of, inability to access, or
                       inability to manipulate “electronic data”.

                                      *     *     *
                 t.    Violation Of Statutes That Govern E-Mails, Fax,
                       Phone Calls Or Other Methods Of Sending Material
                       Or Information
                       “Bodily injury”, “property damage”, or “personal and
                       advertising injury” arising directly or indirectly out of
                       any action or omission that violates or is alleged to
                       violate:


1As amended by the Policies’ Business Liability Coverage Form – Amendatory
Endorsement, Form SS 00 60 09 15.

2As amended by the Policies’ Business Liability Coverage Form – Amendatory
Endorsement, Form SS 00 60 09 15.
                                     12
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.13   Page 13 of 37




                       (1)   The Telephone Consumer Protection Act
                             (TCPA), including any amendment of or
                             addition to such law;
                       (2)   The CAN-SPAM Act of 2003, including any
                             amendment of or addition to such law; or
                       (3)   Any statute, ordinance or regulation, other than
                             the TCPA or CAN-SPAM Act of 2003, that
                             prohibits or limits the sending, transmitting,
                             communicating or distribution of material or
                             information.

                                 *    *    *
      E.    LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS

                                    *    *      *
            2.   Duties In The Event of Occurrence, Offense, Claim Or
                 Suit
                                    *    *      *
                 d.   Obligations At The Insured’s Own Cost
                      No insured will, except at that insured’s own cost,
                      voluntarily make a payment, assume any obligation,
                      or incur any expense, other than for first aid, without
                      our consent.
                                    *    *      *
      G.    LIABILITY AND MEDICAL EXPENSES DEFINITIONS

                                     *     *       *
            5.   “Bodily injury” means physical:
                 a.    Injury;
                 b.    Sickness; or
                 c.    Disease
                 sustained by a person and, if arising out of the above,
                 mental anguish or death at any time.

                                      *     *   *
            7.   “Electronic data” means information, facts or programs:
                 a.    Stored as or on;
                 b.    Created or used on; or
                 c.    Transmitted to or from

                                     13
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20     PageID.14   Page 14 of 37




                  computer software, including systems and applications
                  software, hard or floppy disks, CD-ROMS, tapes, drives, cells,
                  data processing devices or any other media which are used
                  with electronically controlled equipment.

                                         *      *     *
            11.   “Impaired property” means tangible property, other than
                  “your product” or “your work”, that cannot be sued or is less
                  useful because:
                  a.     It incorporates “your product” or “your work” that is
                         known or thought to be defective, deficient,
                         inadequate or dangers; or
                  b.     You have failed to fulfill the terms of a contract
                         agreement;
                  if such property can be restored to use by:
                  a.     The repair, replacement, adjustment or removal of
                         “your product” or “your work”; or
                  b.     Your fulfilling the terms of the contract or agreement.

                                        *      *     *
            16.   “Occurrence” means an accident, including continuous or
                  repeated exposure to substantially the same general
                  harmful conditions.
            17.   “Personal and advertising injury” means injury, including
                  consequential “bodily injury”, arising out of one or more of
                  the following offenses:
                  a.     False arrest, detention or imprisonment;
                  b.     Malicious prosecution;
                  c.     The wrongful eviction from, wrongful entry into, or
                         invasion of the right of private occupancy of a room,
                         dwelling or premises that the person occupies,
                         committed by or on behalf of its owner, landlord or
                         lessor; …
                                        *      *     *
            20.   “Property damage” means:
                  a.     Physical injury to tangible property, including all
                         resulting loss of use of that property. All such loss of
                         use shall be deemed to occur at the time of the
                         physical injury that caused it; or

                                      14
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.15   Page 15 of 37




                  b.    Loss of use of tangible property that is not physically
                        injured. All such loss of use shall be deemed to occur
                        at the time of “occurrence” that caused it.
                  As used in this definition, “electronic data” is not tangible
                  property.
                                        *     *     *
            24.   “Your product”:
                  a.    Means:
                        (1) Any good or products, other than real property,
                               manufactured, sold, handled, distributed or
                               disposed of by:
                               (a) You;
                               (b) Others trading under your name; or
                               (c) A person or organization whose business
                                     or assets you have acquired; and
                        (2) Containers (other than vehicles), materials,
                               parts or equipment furnished in connection
                               with such goods or products.

                                      *     *      *
            25.   “Your work”:
                  a.    Means:
                        (1) Work or operations performed by you or on
                              your behalf; and
                        (2) Materials, parts or equipment furnished in
                              connection with such work or operations.
                  b.    Includes:
                        (1) Warranties or representations made at any time
                              with respect to the fitness, quality, durability,
                              performance or sue of “your work”; and
                        (2) The providing of or failure to provide warnings
                              or instructions.

                                      *     *      *

      PERSONAL AND ADVERTISING INJURY EXCLUSION – LIMITED

      This endorsement modifies insurance provided under the following:


                                      15
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.16   Page 16 of 37




                  BUSINESS LIABILITY COVERAGE FORM

      This insurance does not apply to “personal and advertising injury” and
      none of the references to “personal and advertising injury” in the policy
      apply.

      This exclusion does not apply to “personal and advertising injury”
      arising out of the following offenses:
            a. False arrest, detention or imprisonment;
            b. Malicious prosecution; or
            c. The wrongful eviction from, wrongful entry into, or invasion of
            the right of private occupancy of a room, dwelling or premises
            that the person occupies, committed by or on behalf of its owner,
            landlord or lessor.
                                        *     *    *

      38.   The Policies provide in pertinent part with respect to the

Umbrella Liability Coverage as follows:

      SECTION I – COVERAGES
      INSURING AGREEMENTS
           A.    Umbrella Liability Insurance
                 1.  We will pay those sums that the “insured” becomes
                     legally obligated to pay as “damages” in excess of the
                     “underlying insurance” or of the “self-insured
                     retention” when no “underlying insurance” applies,
                     because of “bodily injury”, “property damage” or
                     “personal and advertising injury” to which this
                     insurance applies caused by an “occurrence”.

                                       *     *      *
                  2.    This insurance applies to “bodily injury”, “property
                        damage” or “personal and advertising injury” only if:
                        a.    The “bodily injury”, “property damage” or
                              “personal and advertising injury” occurs during
                              the “policy period”; and
                        b.    Prior to the policy period, no “insured” listed
                              under Paragraph A. of Section III – Who Is An

                                      16
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.17   Page 17 of 37




                             Insured and no “employee” authorized by you
                             to give or receive notice of an “occurrence” or
                             claim, knew that the “bodily injury” or
                             “property damage” had occurred, in whole or in
                             part. If such a listed “insured” or authorized
                             “employee” knew, prior to the policy period,
                             that the “bodily injury” or “property damage”
                             occurred, then any continuation, change or
                             resumption of such “bodily injury” or “property
                             damage” during or after the policy period will
                             be deemed to have been known prior to the
                             “policy period”.
                 3.    “Bodily injury” or “property damage” will be deemed
                       to have been known to have occurred at the earliest
                       time when any insured listed under Paragraph 1. of
                       Section C. – Who Is An Insured or any “employee”
                       authorized by you to give or receive notice of an
                       “occurrence” or claim:
                       a.    Reports all, or any part, of the “bodily injury” or
                             “property damage” to us or any other insurer;
                       b.    Receives a written or verbal demand or claim
                             for damages because of the “bodily injury” or
                             “property damage”; or
                       c.    Becomes aware by any other means that “bodily
                             injury” or “property damage” has occurred or
                             has begun to occur.

            B.   Exclusions
                 This policy does not apply to:

                                       *     *     *
                 10.   Damage to Your Product
                       “Property damage” to “your product” arising out of it
                       or any part of it.
                 11.   Damage to Your Work
                       “Property damage” to “your work” arising out of it or
                       any part of it and included in the “products-completed
                       operations hazard”.


                                     17
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.18   Page 18 of 37




                                      *     *     *

                 12.   Damage to Impaired Property or Property Not
                       Physically Injured
                       “Property damage” to “impaired property” or
                       property that has not been physically injured arising
                       out of:
                       1.    A defect, deficiency, inadequacy or dangerous
                             condition in “your product” or “your work”; or
                       2.    A delay or failure by you or anyone acting on
                             your behalf to perform a contract or agreement
                             in accordance with its terms.

                                      *     *     *

                 13.   Recall of Products, Work or Impaired Property
                       “Damages” claimed for any loss, cost or expense
                       incurred by you or others for the loss of use,
                       withdrawal, recall, inspection, repair, replacement,
                       adjustment, removal or disposal of:
                       a.     “Your product”;
                       b.     “Your work”; or
                       c.     “Impaired property”;
                       if such product, work or property is withdrawn or
                       recalled from the market or from use by any person
                       or organization because of a known or suspected
                       defect, deficiency, inadequacy or dangerous condition
                       in it.
                 14.   Expected or Intended
                       “Bodily injury” or “property damage” expected or
                       intended from the standpoint of the “insured”.

                                      *     *     *

                 24.   Violation Of Statutes That Govern E-Mails, Fax,
                       Phone Calls Or Other Methods Of Sending Material
                       Or Information
                       “Bodily injury”, “property damage”, or “personal
                       advertising injury” arising directly or indirectly out of

                                     18
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20   PageID.19   Page 19 of 37




                       any action or omission that violates or is alleged to
                       violate:
                       a.    The Telephone Consumer Protection Act
                             (TCPA), including any amendment of or
                             addition to such law;
                       b.    The CAN-SPAM Act of 2003, including any
                             amendment of or addition to such law; or
                       c.    Any statute, ordinance or regulation, other than
                             the TCPA or CAN-SPAM Act of 2003, that
                             prohibits or limits the sending, transmitting,
                             communicating or distribution of material or
                             information.

                                     *     *     *
      SECTION VII – DEFINITIONS

      Except as otherwise provided in this section or amended by
      endorsement, the words or phrases that appear in quotation
      marks within this policy shall follow the definitions of the
      applicable “underlying insurance” policy.

                                     *     *     *

      D.    “Damages” means a monetary award, monetary settlement or
            monetary judgment. “Damages” include prejudgment interest
            awarded against the “insured” on that part of the judgment we
            pay.

            The following are not considered “damages” and are not covered
            by this policy:

            1.   Fines, penalties, sanctions or taxes;
            2.   Attorney’s fees and costs associated with any non-monetary
                 relief awarded against the “insured”; or
            3.   Any monetary award, monetary settlement or monetary
                 judgment for which insurance is prohibited by the law(s)
                 applicable to the construction of this policy.

                                     *     *     *

                                     19
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20     PageID.20   Page 20 of 37




      F.     “Occurrence” means:

             1.    With respect to “bodily injury” or “property damage”, an
                   “accident”, including continuous or repeated exposure to
                   substantially the same general harmful conditions.
             2.    With respect to “personal and advertising injury”, an offense
                   described in one of the numbered subdivisions of that
                   definition in the “underlying insurance”.

                                       *     *      *

                              EXCLUSION
      ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
      INFORMATION AND DATA RELATED LIABILITY – WITH LIMITED
      BODILY INJURY EXCEPTION [Form SX 23 15 12 15]

      This endorsement modifies insurance provided under the following:
      UMBRELLA LIABILITY PROVISIONS (SX 80 02)

           A. The following is added to Exclusions, B.4 Personal and
              Advertising Injury of SECTION 1 – COVERAGES:

             This insurance does not apply to:

                   Access Or Disclosure Of Confidential Or Personal
                   Information
                   “Personal and advertising injury” arising out of any access
                   to or disclosure of any person’s or organization’s
                   confidential or personal information, including patents,
                   trade secrets, processing methods, customer lists, financial
                   information, credit card information, health information or
                   any other type of nonpublic information.
                   This exclusion applies even if damages are claimed for
                   notification costs, credit monitoring expenses, forensic
                   expenses, public relations expenses or any other loss, cost
                   or expense incurred by you or others arising out of any
                   access to or disclosure of any person’s or organization’s
                   confidential or personal information.

                                       20
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.21   Page 21 of 37




         B. Exclusion B.22 Electronic Data of SECTION 1 – COVERAGES is
            deleted and replaced with the following:

            22.   Access Or Disclosure Of Confidential Or Personal
                  Information And Data-related Liability
                  Damages arising out of:
                  (1) Any access to or disclosure of any person’s or
                       organization’s confidential or personal information,
                       including patents, trade secrets, processing methods,
                       customer lists, financial information, credit card
                       information, health information or any other type of
                       nonpublic information; or
                  (2) The loss of, loss of use of, damage to, corruption of,
                       inability to access, or inability to manipulate
                       electronic data….

      FOLLOWING FORM ENDORSEMENT –
      PERSONAL AND ADVERTISING INJURY

      This endorsement modifies insurance provided under the following:
      UMBRELLA POLICY PROVISIONS

      Exclusion B.4 (Section I – Coverages), is replaced by the following:
      4.    Personal and Advertising Injury
            This policy does not apply to “personal and advertising injury”.

            EXCEPTION
            This exclusion does not apply to the extent that coverage for such
            “personal and advertising injury” is provided by “underlying
            insurance”, but in no event shall any “personal and advertising
            injury” coverage provided under this policy apply to any claim or
            “suit” to which “underlying insurance” does not apply. Any
            coverage restored by this EXCEPTION applies only to the extent
            that such coverage provided by the “underlying insurance” is
            maintained having limits as set forth in the Schedule of
            Underlying Insurance Policies.

                                 *     *     *


                                      21
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.22    Page 22 of 37




                                    COUNT I

  DECLARATORY JUDGMENT – NO BUSINESS LIABILITY COVERAGE FOR
                  THE CONTINENTAL LAWSUIT
           (“BODILY INJURY” OR “PROPERTY DAMAGE”)

      39.   Sentinel incorporates by reference all the allegations in

paragraphs 1 to 38 of this Complaint for Declaratory Judgment as if restated

herein.

      40.   There is an actual controversy and dispute between the parties

regarding whether insurance coverage exists for the Continental Lawsuit

under the Business Liability Coverage for “bodily injury” or “property

damage.”

      41.   Sentinel seeks a declaration that it has no duty to defend or

indemnify Avanti for the Continental Lawsuit under the Policies’ Business

Liability Coverage for “bodily injury” or “property damage.”

      42.   The Insuring Agreement of the Policies’ Business Liability

Coverage provides, in pertinent part, that Sentinel will “pay those sums that

the insured becomes legally obligated to pay as damages because of ‘bodily

injury’ or ‘property damage’ … to which this insurance applies.” It further

states that the Business Liability Coverage applies only if the “‘bodily injury’ or




                                        22
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.23   Page 23 of 37




‘property damage’ is caused by an ‘occurrence’.” “Bodily injury,” “property

damage” and “occurrence” are defined in the Policies as set forth above.3

      43.   There is no insurance coverage for the Continental Lawsuit under

the Policies’ Business Liability Coverage because there are no allegations of

“bodily injury” or “property damage” caused by an “occurrence” as those

terms are defined and therefore the Insuring Agreement is not satisfied.

      44.   The Insuring Agreement of the Policies’ Business Liability

Coverage further provides, in pertinent part, that “[p]rior to the policy period,

no insured listed under Paragraph 1. of Section C. – Who Is An Insured and no

‘employee’ authorized by you to give or receive notice of an ‘occurrence’ or

claim, knew that the ‘bodily injury’ or ‘property damage’ had occurred, in

whole or in part.”

      45.   There is no insurance coverage for the Continental Lawsuit under

the Policies’ Business Liability Coverage to the extent that any insured or such

authorized employee knew prior to the applicable policy period that any

“bodily injury” or “property damage” (as those terms are defined in the

Policies) alleged in the Continental Lawsuit had occurred in whole or in part.



3 The policy terms quoted in this Complaint with internal quotation marks
(e.g., “bodily injury”) are defined in the Policies. The pertinent definitions are
quoted in Paragraphs 37 and 38 above.
                                       23
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.24   Page 24 of 37




      46.   Even if Avanti is able to satisfy the requirements of the Insuring

Agreement for Business Liability Coverage, one or more of the following

exclusions apply:

            a.      The Policies exclude insurance coverage for “property

      damage” which is “expected or intended from the standpoint of the

      insured” (“Expected PD Exclusion”). There is no Business Liability

      Coverage for the Continental Lawsuit for such described “property

      damage.”

            b.      The Policies exclude insurance coverage for “‘property

      damage’ to ‘your product’ arising out of it or any part of it” (“Your

      Product Exclusion”). There is no Business Liability Coverage for the

      Continental Lawsuit for such described “property damage.”

            c.      The Policies exclude insurance coverage for “‘property

      damage’ to ‘your work’ arising out of it or any part of it and included in

      the ‘products-completed operations hazard’” (“Your Work Exclusion”).

      There is no Business Liability Coverage for the Continental Lawsuit for

      such described “property damage.”

            d.      The Policies exclude insurance coverage for “‘property

      damage’ to ‘impaired property’ or property that has not been physically

      injured, arising out of: (1) A defect, deficiency, inadequacy or dangerous

                                      24
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.25   Page 25 of 37




      condition in ‘your product’ or ‘your work’; or (2) A delay or failure by

      you or anyone acting on your behalf to perform a contract or agreement

      in accordance with its terms” (“Impaired Property Exclusion”). There is

      no Business Liability Coverage for the Continental Lawsuit for such

      described “property damage.”

           e.     The Policies exclude insurance coverage for “Damages

      claimed for any loss, cost or expense incurred by you or others for the

      loss of use, withdrawal, recall, inspection, repair, replacement,

      adjustment, removal or disposal of: (1) ‘Your product’; (2) ‘Your work’;

      or (3) ‘Impaired property’; if such product, work or property is

      withdrawn or recalled from the market or from use by any person or

      organization because of a known or suspected defect, deficiency,

      inadequacy or dangerous condition in it” (“Loss of Use Exclusion”).

      There is no Business Liability Coverage for the Continental Lawsuit for

      such described damages.

           f.     The Policies exclude insurance coverage for “Damages…

      arising out of any access to or disclosure of any person’s or

      organization’s confidential or personal information, including patents,

      trade secrets, processing methods, customer lists, financial information,

      credit card information, health information or any other type of

                                      25
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.26    Page 26 of 37




      nonpublic information” (“Access or Disclosure PD Exclusion”). There is

      no Business Liability Coverage for the Continental Lawsuit for such

      described damages.

            g.     The Policies exclude insurance coverage for “Damages

      arising out of the loss of, loss of use of, damage to, corruption of, or

      inability to access, or inability to manipulate electronic data”

      (“Electronic Data Exclusion”). There is no Business Liability Coverage

      for the Continental Lawsuit for such described damages.

      47.   There is no insurance coverage under the Policies’ Business

Liability Coverage for “bodily injury” or “property damage” to the extent that

any insured voluntarily makes a payment, assumes any obligation, or incurs

any expense, other than for first aid, without Sentinel’s consent.

      48.   There is no insurance coverage under the Policies’ Business

Liability Coverage for any claim in the Continental Lawsuit for statutory

penalties, injunctive relief, declaratory relief, or any other relief that does not

qualify as damages.

      49.   There is no insurance coverage under the Policies’ Business

Liability Coverage for the Continental Lawsuit to the extent that it involves

risks or losses, losses in progress, non-fortuitous events or uninsurable risks



                                        26
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.27   Page 27 of 37




of which any insured knew or should have known before the Policies, or any

of them, were issued.

      50.   Insurance coverage may also be limited or excluded under the

Business Liability Coverage to the extent that any other terms, definitions,

exclusions, conditions and endorsements of the Policies not specifically

identified herein apply to limit coverage, in whole or in part, for the

Continental Lawsuit.

                                      COUNT II

  DECLARATORY JUDGMENT – NO BUSINESS LIABILITY COVERAGE FOR
                 THE CONTINENTAL LAWSUIT
            (“PERSONAL AND ADVERTISING INJURY”)

      51.   Sentinel incorporates by reference all the allegations in

paragraphs 1 to 50 of this Complaint for Declaratory Judgment as if restated

herein.

      52.   There is an actual controversy and dispute between the parties

regarding whether insurance coverage exists for the Continental Lawsuit

under the Business Liability Coverage for “personal and advertising injury.”

      53.   Sentinel seeks a declaration that it has no duty to defend or

indemnify Avanti for the Continental Lawsuit under the Policies’ Business

Liability Coverage for “personal and advertising injury.”



                                      27
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20     PageID.28   Page 28 of 37




      54.     The Insuring Agreement of the Business Liability Coverage

provides, in pertinent part, that Sentinel will “pay those sums that the insured

becomes legally obligated to pay as damages because of … ‘personal and

advertising injury’ to which this insurance applies.” “Personal and advertising

injury,” is defined in the Policies as “injury, including consequential ‘bodily

injury’, arising out of one or more of the following offenses: a. False arrest,

detention or imprisonment; b. Malicious prosecution; or c. … wrongful

eviction.…”

      55.     There is no insurance coverage for the Continental Lawsuit under

the Policies’ Business Liability Coverage because there are no allegations of

“personal and advertising injury” as that term is defined and therefore the

Insuring Agreement is not satisfied.

      56.     Even if Avanti is able to satisfy the requirements of the Insuring

Agreement for Business Liability coverage, one or more of the following

exclusions apply:

              a.    The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of any access to or disclosure of any

      person’s or organization’s confidential or personal information,

      including patents, trade secrets, processing methods, customer lists,

      financial information, credit card information, health information or any

                                       28
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.29   Page 29 of 37




      other type of nonpublic information…” (“Access or Disclosure P&AI

      Exclusion”). There is no Business Liability Coverage for the Continental

      Lawsuit for such described “personal and advertising injury.”

            b.      The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of any breach of contract.…” There is

      no Business Liability Coverage for the Continental Lawsuit for such

      described “personal and advertising injury.”

            c.      The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of the failure of goods, products or

      services to conform…” There is no Business Liability Coverage for the

      Continental Lawsuit for such described “personal and advertising

      injury.”

            d.      The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising directly or indirectly out of any action or

      omission that violates or is alleged to violate: (1) the Telephone

      Consumer Protection Act (‘TCPA’), including any amendment of or

      addition to such law; (2) The CAN-SPAM Act of 2003, including any

      amendment of or addition to such law; or (3) Any statute, ordinance or

      regulation,    other than the TCPA or CAN-SPAM Act of 2003, that

      prohibits or limits the sending, transmitting, communicating or

                                      29
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.30   Page 30 of 37




      distribution of material or information” (“Statutory Distribution

      Exclusion”). There is no Business Liability Coverage for the Continental

      Lawsuit for such described “personal and advertising injury” to the

      extent that Continental later pursues claims pursuant to such statutes

      and its injuries directly or indirectly arise out of those alleged statutory

      violations.

            e.      The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of the violation of a person’s right of

      privacy created by any state or federal act.” There is no Business

      Liability Coverage for the Continental Lawsuit for such described

      “personal and advertising injury” to the extent that Continental later

      pursues claims pursuant to such statutes and its injuries arise out of

      those alleged statutory violations.

            f.      The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of an offense committed by, at the

      direction of or with the consent or acquiescence of the insured with the

      expectation of inflicting [such injury].” There is no Business Liability

      Coverage for the Continental Lawsuit for such described “personal and

      advertising injury.”



                                       30
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.31    Page 31 of 37




            g.     The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of oral, written or electronic

      publication of material, if done by or at the direction of the insured with

      knowledge of its falsity.” There is no Business Liability Coverage for the

      Continental Lawsuit for such described “personal and advertising

      injury.”

            h.     The Policies exclude insurance coverage for “personal and

      advertising injury” “[a]rising out of oral, written or electronic

      publication of material whose first publication took place before the

      beginning of the policy period.” There is no Business Liability Coverage

      for the Continental Lawsuit for such described “personal and

      advertising injury.”

      57.   There is no insurance coverage under the Policies’ Business

Liability Coverage for “personal and advertising injury” to the extent that any

insured voluntarily makes a payment, assumes any obligation, or incurs any

expense, other than for first aid, without Sentinel’s consent.

      58.   There is no insurance coverage under the Policies’ Business

Liability Coverage for any claim in the Continental Lawsuit for statutory

penalties, injunctive relief, declaratory relief, or any other relief that does not

qualify as damages.

                                        31
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.32   Page 32 of 37




      59.   There is no insurance coverage under the Policies’ Business

Liability Coverage for the Continental Lawsuit to the extent that it involves

risks or losses, losses in progress, non-fortuitous events or uninsurable risks

of which any insured knew or should have known before the Policies, or any

of them, were issued.

      60.   Insurance coverage may also be limited or excluded under the

Business Liability Coverage to the extent that any other terms, definitions,

exclusions, conditions and endorsements of the Policies not specifically

identified herein apply to limit coverage, in whole or in part, for the

Continental Lawsuit.

                                  COUNT III

 DECLARATORY JUDGMENT – NO UMBRELLA LIABILITY COVERAGE FOR
                 THE CONTINENTAL LAWSUIT

      61.   Sentinel incorporates by reference all the allegations in

paragraphs 1 to 60 of this Complaint for Declaratory Judgment as if restated

herein.

      62.   There is an actual controversy and dispute between the parties

regarding whether insurance coverage exists for the Continental Lawsuit

under the Umbrella Liability Coverage.




                                      32
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20     PageID.33    Page 33 of 37




      63.    Sentinel seeks a declaration that it has no duty to defend or

indemnify Avanti for the Continental Lawsuit under the Policies’ Umbrella

Liability Coverage.

      64.    The Insuring Agreement of the Policies’ Umbrella Liability

Coverage provides, in pertinent part, that Sentinel will “pay those sums that

the ‘insured’ becomes legally obligated to pay as ‘damages’ in excess of the

‘underlying insurance’ or of the ‘self-insured retention’ when no ‘underlying

insurance’ applies because of ‘bodily injury’, ‘property damage’ or ‘personal

and advertising injury’ to which this insurance applies caused by an

‘occurrence.’” “Bodily injury,” “property damage,” “personal and advertising

injury,” and “occurrence” are defined in the Policies as set forth above.

      65.    The Continental Lawsuit does not allege “bodily injury”, “property

damage”, or “personal and advertising injury” caused by an “occurrence” as

those terms are defined and therefore there is no insurance coverage under

the Policies’ Umbrella Liability Coverage because the Insuring Agreement is

not satisfied.

      66.    The Insuring Agreement of the Policies’ Umbrella Liability

Coverage further provides, in pertinent part, that “[p]rior to the policy period,

no ‘insured’ listed under Paragraph A. of Section III – Who Is An Insured and

no ‘employee’ authorized by you to give or receive notice of an ‘occurrence’ or

                                       33
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.34   Page 34 of 37




claim, knew that the ‘bodily injury’ or ‘property damage’ had occurred, in

whole or in part.”

      67.   There is no insurance coverage for the Continental Lawsuit under

the Policies’ Umbrella Liability Coverage to the extent that any “insured” or

such authorized employee knew prior to the applicable policy period that any

“bodily injury” or “property damage” (as those terms are defined in the

Policies) alleged in the Continental Lawsuit had occurred in whole or in part.

      68.   Even if Avanti is able to satisfy the requirements of the Insuring

Agreement with respect to “property damage,” one or more of the following

exclusions apply to preclude Umbrella Liability Coverage in the same manner

that these exclusions apply to preclude Business Liability Coverage for

“property damage”:

         a. Umbrella Liability Coverage Section I.B.14, which corresponds

            with the Expected PD Exclusion.

         b. Umbrella Liability Coverage Section I.B.10, which corresponds

            with the Your Product Exclusion.

         c. Umbrella Liability Coverage Section I.B.11, which corresponds

            with the Your Work Exclusion.

         d. Umbrella Liability Coverage Section I.B.12 corresponds with the

            Impaired Property Exclusion.

                                      34
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20    PageID.35   Page 35 of 37




         e. Umbrella Liability Coverage Section I.B.13, which corresponds

            with the Loss of Use Exclusion.

         f. Endorsement Form SX 23 15 12 15, which contains exclusions

            that correspond with the Access and Disclosure PD Exclusion and

            the Electronic Data Exclusion.

      69.   The Policies state that the Umbrella Liability Coverage does not

apply to “personal and advertising injury” unless coverage for “personal and

advertising injury” is provided by the underlying Business Liability Coverage

in the Policies. No such coverage exists for the Continental Lawsuit.

      70.   In addition, even if Avanti is able to otherwise satisfy the

requirements of the Insuring Agreement with respect to “personal and

advertising injury,” one or more of the following exclusions apply in the same

manner that these exclusions apply to preclude Business Liability Coverage:

         a. Endorsement Form SX 23 15 12 15, which, in part, corresponds

            with the Access or Disclosure P&AI Exclusion.

         b. Umbrella Exclusion I.B.24, which corresponds with the Statutory

            Distribution Exclusion.

      71.   There is no insurance coverage under the Policies’ Umbrella

Liability Coverage to the extent that any insured makes a payment, assumes



                                      35
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20      PageID.36    Page 36 of 37




any obligation, or incurs any expense, other than for first aid, without

Sentinel’s consent.

      72.   There is no insurance coverage under the Policies’ Umbrella

Liability Coverage for any claim in the Continental Lawsuit for statutory

penalties, injunctive relief, declaratory relief, or any other relief that does not

qualify as “damages” as that term is defined in the Policies’ Umbrella Liability

Coverage.

      73.   There is no insurance coverage under the Policies’ Umbrella

Liability Coverage for the Continental Lawsuit to the extent that it involves

risks or losses, losses in progress, non-fortuitous events or uninsurable risks

of which any insured knew or should have known before the Policies, or any

of them, were issued.

      74.   Insurance coverage may also be limited or excluded under the

Umbrella Liability Coverage to the extent that any other terms, definitions,

exclusions, conditions and endorsements of the Policies not specifically

identified herein apply to limit coverage, in whole or in part, for the

Continental Lawsuit.




                                        36
Case 3:20-cv-10395-RHC-DRG ECF No. 1 filed 02/14/20        PageID.37   Page 37 of 37




                                REQUEST FOR RELIEF

        WHEREFORE, Sentinel respectfully requests the following relief:

        a.       A declaration of the rights and duties of the parties under the

Policies and applicable law with respect to the Continental Lawsuit;

        b.       A declaration that Sentinel has no duty to defend or indemnify

Avanti for the Continental Lawsuit under the Policies and applicable law; and

        c.       Such other relief as this Court may deem just and appropriate.

                                         Respectfully Submitted,

                                         s/Elaine M. Pohl
                                         Elaine M. Pohl (P60359)
                                         PLUNKETT COONEY, P.C.
                                         Attorneys for Plaintiff
                                         38505 Woodward Avenue, Suite 100
                                         Bloomfield Hills, MI 48304
                                         (248) 901-4000
                                         epohl@plunkettcooney.com
Dated: February 14, 2020



Open.17606.93941.22971771-1




                                           37
